  Case 16-33873       Doc 42   Filed 02/03/21 Entered 02/04/21 10:29:16              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    16-33873
Ryan A Smith                                  )
                                              )                Chapter: 13
                                              )
                                                              Honorable Deborah L. Thorne
                                              )
                                              )
               Debtor(s)                      )

                ORDER MODIFYING DEBTOR'S PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

    1. Debtor's current Chapter 13 Plan is modified post confirmation to defer the current trustee default
to the end of the Plan.




                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: February 03, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
